EX-PARTE QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numeral “5” has been used to designate two different pieces of structure in Figure 2a.  To correct this problem, it is suggested that the uppermost occurrence of reference 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18-37 are objected to because of the following informalities:  
With respect to claim 18, it is noted that the claim appears to lack an recognized transitional phrase as set forth in MPEP 2111.03.  To insure that the claim scope is clearly defined, it is suggested that claim 18 be amended to include a recognized transitional phrase.  Additionally, after the phrase “in an idle position” in line 3 it is suggested that a comma be inserted.  Similarly, it is suggested that a comma be added after the phrase “in an active position” (line 5) and “during the rotary movement” (line 9).  Also, it is suggested that the phrase –the one or more—be inserted before “hollow cylinders”  in line 4 and line 6 to use consistent terminology throughout the claims.  Finally, it is suggested that the term “it” in line 5 
With respect to claim 19, it is suggested that the term “the axis of rotation” in line be deleted and replaced with the term –the rotation axis—to use consistent terminology throughout the claims since that is how the term is recited in claim 18.  
With respect to claim 20, it is suggested that the phrase –the one or more—be inserted before “hollow cylinders” in line 3 to use consistent terminology throughout the claims.
With respect to claim 21, it is suggested that the term “list” in line 2 be deleted and replaced with –group—to use recognized Markush language as set forth in MPEP 2117 and  2173.05(h).
With respect to claim 22, it is suggested that the term “configured” be deleted since it does not appear to be necessary in the claim.  Additionally, it is suggested that the term “list” in line 2 be deleted and replaced with –group—to use recognized Markush language as set forth in MPEP 2117 and 2173.05(h).
With respect to claim 23, it is suggested that the term “the longitudinal axis” in line 3 be deleted and replaced with –a longitudinal axis” since no longitudinal axis of the cylinder was previously recited. 
With respect to claim 27, it is suggested that the term “list” in line 2 be deleted and replaced with –group—to use recognized Markush language as set forth in MPEP 2117 and 2173.05(h).
With respect to claim 29, it is suggested that the term –the—be inserted before “at least one movable element” in lines 2-3 to provide an appropriate article before the noun. 

With respect to claim 33, the claim language is somewhat confusing with respect to the recitation of “a further hollow cylinder” in step b and how that relates to the hollow cylinder in line 1 and the one or more hollow cylinders recited in claim 18.  Additionally, in line 9, it is suggested that the term “an outer surface” be deleted and replaced with –the outer surface—since the outer surface was previously recited in claim 18.
With respect to claim 34, in step b, it is suggested that the phrase “at least one” be inserted before each occurrence of “further hollow cylinder” to use consistent terminology throughout the claims. 
With respect to claim 35, after the phrase “in an idle position” in line 3 it is suggested that a comma be inserted.  Similarly, it is suggested that a comma be added after the phrase “in an active position” (line 5).  Also, it is suggested that the phrase –the one or more—be inserted 
With respect to claim 36, it is noted that this claim is dependent upon claim 18.  However there is no proper antecedent basis for the term “the at least one locking device” in line 1.  In view of this, it appears that this claim was possibly intended to depend upon claim 35 and therefore it is suggested that the claim be amended to change its claim dependency so as to provide proper antecedent basis for the claim terminology.  
With respect to claim 37, it is noted that this claim is dependent upon claim 18 and therefore makes it a duplicate of claim 23.  It appears that this claim was possibly intended to depend upon claim 35 and therefore it is suggested that the claim be amended to change its claim dependency.  Additionally, it is suggested that the term “the longitudinal axis” be deleted and replaced with –a longitudinal axis” since no longitudinal axis of the cylinder was previously recited. 
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 18-37 are objected to for the reasons set forth above but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.  
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 18, 32, and 35 in particular, the prior art of record fails to teach or fairly suggest a cylinder arranged to receive one or more hollow cylinders on an outer surface .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Claff et al. (US 2,782,712), Curtis (US 2,165,233) and Banike (US 5,209,163) each teach a cylinder including at least one movable element having similarities to the claimed subject matter that are readily apparent.  However, note that none of the prior art references teach or render obvious the cylinder with the particular movable stop that is moved via rotary movement between an idle position not protruding beyond the surface of the cylinder and an active position protruding beyond the surface of the cylinder as specifically recited in the claims.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 23, 2022